DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 November 2020 has been entered. Claims 1 and 11 have been amended.

Response to Arguments
Applicant’s arguments, see Remarks, filed 30 November 2020, with respect to the rejection(s) of claim(s) 1 and 11 under U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schmidt et al. (U.S. Patent No. 8,286,174) and Zhu et al. (U.S. Patent Publication 2014/0380307). The new rejection is detailed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 5, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (U.S. Patent No. 8,286,174), hereinafter Schmidt, in view of Zhu et al. (U.S. Patent Publication 2014/0380307), hereinafter Zhu.
Regarding claim 1, Schmidt shows
A resource management method, comprising:
determining an application set for a to-be-processed service, (i.e. multicomponent application) wherein the application set comprises a plurality of applications (i.e. software components of a multicomponent application, each component running on a VM) for processing the to-be-processed service; (Column 10, lines 15-32; Column 12, lines 35-40; Column 32, lines 49-59; i.e. The application manager determines the set of components for the multicomponent application.)
obtaining resource usage of the application set; (Column 20, lines 51-Column 21, line 37; Column 37, lines 63-65; i.e. The application monitor monitors/obtains the memory usage, network delays and whether the set of components are responsive and provides it to the application manager and system manager.)
determining the resource usage of the application set meets a preset condition (i.e. not meeting performance objectives) for resource scaling; (i.e. adjusting the resources allocated to the multicomponent application and/or the individual components) (Column 21, line 46 – Column 22, line 4; Column 33, lines 6-24)
performing, responsive to determining the resource usage meets the preset condition, resource scaling processing on 

performing, responsive to determining the resource usage meets the preset condition, resource scaling processing on all of the plurality of applications in the application set according to a resource scaling policy corresponding to the preset condition. 
Zhu shows
performing, responsive to determining the resource usage meets the preset condition, (i.e. current allocations do not meet SLOs) resource scaling processing on all of the plurality of applications (i.e. VMs) in the application set (i.e. VMs implementing application) according to a resource scaling policy (i.e. optimal resource allocations and algorithm to calculate desired reservation and limit settings) corresponding to the preset condition. ([0038], lines 7-11; [0037]; [0040]; [0045-0046]; [0049]; [0068]; i.e. The application resource allocation module (Fig. 4, 108) including the application manager, (Fig. 4, 410; Fig. 5, 500) resource controller, (Fig. 5, 514) and actuator (Fig. 4, 414) scales the allocations to all of the VMs in the application in order to meet SLO requirements.)
Zhu and Schmidt are considered analogous art because they involve resource management of an application.  Schmidt shows that multi-components of an application executed on multiple VMs may be adjusted when application metrics are not being met. Zhu provides the details on how such adjusting/scaling may be performed. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt to incorporate the teachings of Zhu wherein performing, responsive to determining the resource usage meets the preset condition, resource scaling processing on all of the plurality of applications in the application set according to a resource scaling policy corresponding to the preset condition. Doing so provides that the application components receive the resources to meet the application metrics/SLOs. (Zhu: [0002])


The method of claim 1, wherein obtaining the resource usage of the application set comprises:
obtaining resource usage of each application in the application set; (Schmidt: Column 21, lines 11-17; i.e. The application monitor monitors memory usage of the components of the application.)
setting resource usage of a first application in the application set as the resource usage of the application set. (Schmidt: Column 21, line 38 – Column 22, lines 4; i.e. When a resource usage/metric of a component does not meet a performance objective then the scaling is performed. Thereby setting the metric of any component at any given time as the resource usage of the component set.)

Regarding claim 11, Schmidt shows
A resource management apparatus, comprising: (Column 9, line 66 – Column 10, line 14; Column 10, line 60- Column 11, line 6; Fig. 3; Fig. 1; Fig. 4A; i.e. computer implementing virtualization software including application manager/application monitor/system manager)
a memory storing executable program code; (Fig. 1, 108)
a communications interface (Fig. 1, 154; i.e. drivers) coupled to the memory; and (Fig. 1)
at least one processor (Fig. 1, 104; i.e. CPU) coupled to the memory and the communications interface, wherein the executable program code (i.e. virtualization software) causes the at least one processor to: (Fig. 4A; Column 15, lines 50-59; Column 2, lines 9-29)
determine an application set for a to-be-processed service, (i.e. multicomponent application) wherein the application set comprises a plurality of applications (i.e. software components of a multicomponent application, each component running on a VM) for processing the to-be-processed service; (Column 10, lines 15-32; Column 12, lines 35-40; Column 32, lines 49-59; i.e. The application manager determines the set of components for the multicomponent application.)
obtaining resource usage of the application set; (Column 20, lines 51-Column 21, line 37; Column 37, lines 63-65; i.e. The application monitor monitors/obtains the memory usage, network delays and whether the set of components are responsive and provides it to the application manager and system manager.)
determine the resource usage of the application set meets a preset condition (i.e. not meeting performance objectives) for resource scaling; (i.e. adjusting the resources allocated to the multicomponent application and/or the individual components) (Column 21, line 46 – Column 22, line 4; Column 33, lines 6-24)
perform, responsive to determining the resource usage meets the preset condition, resource scaling process on the plurality of applications in the application set
However, Schmidt fails to show
perform, responsive to determining the resource usage meets the preset condition, resource scaling processing on all of the plurality of applications in the application set according to a resource scaling policy corresponding to the preset condition. 
Zhu shows
perform, responsive to determining the resource usage meets the preset condition, (i.e. current allocations do not meet SLOs) resource scaling processing on all of the plurality of applications (i.e. VMs) in the application set (i.e. VMs implementing application) according to a resource scaling policy (i.e. optimal resource allocations and algorithm to calculate desired reservation and limit settings) corresponding to the preset condition. ([0038], lines 7-11; [0037]; [0040]; [0045-0046]; [0049]; [0068]; i.e. The application resource allocation module (Fig. 4, 108) including the application manager, (Fig. 4, 
Zhu and Schmidt are considered analogous art because they involve resource management of an application.  Schmidt shows that multi-components of an application executed on multiple VMs may be adjusted when application metrics are not being met. Zhu provides the details on how such adjusting/scaling may be performed. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt to incorporate the teachings of Zhu wherein performing, responsive to determining the resource usage meets the preset condition, resource scaling processing on all of the plurality of applications in the application set according to a resource scaling policy corresponding to the preset condition. Doing so provides that the application components receive the resources to meet the application metrics/SLOs. (Zhu: [0002])

Regarding claim 15, Schmidt in view of Zhu shows all of the features with respect to claim 11 as outlined above.  Schmidt in view of Zhu further shows
The apparatus of claim 11, wherein the executable program code further causes the at least one processor to:  
obtain resource usage of each application in the application set; (Schmidt: Column 21, lines 11-17; i.e. The application monitor monitors memory usage of the components of the application.)
set resource usage of a first application in the application set as the resource usage of the application set. (Schmidt: Column 21, line 38 – Column 22, lines 4; i.e. When a resource usage/metric of a component does not meet a performance objective then the scaling is performed. Thereby setting the metric of any component at any given time as the resource usage of the component set.)


Claims 2, 7, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Zhu in view of Vega (U.S. Patent Number 7,136,800).
Regarding claim 2, Schmidt in view of Zhu shows all of the features with respect to claim 1 as outlined above.  However, Schmidt in view of Zhu fails to show
The method of claim 1, wherein the resource scaling policy comprises a resource configuration proportion between applications in the application set, and wherein performing the resource scaling processing comprises increasing or reducing a resource allocation volume for each application in the application set according to the resource configuration proportion.
Vega shows
wherein the resource scaling policy (i.e. absolute capacity policy) comprises a resource configuration proportion (i.e. capacity fraction) between applications (i.e. virtual machines) in the application set, (i.e. virtual machines operating on computer system) and wherein performing the resource scaling processing comprises increasing or reducing a resource allocation volume for each application in the application set according to the resource configuration proportion. (Column 5, lines 25-31; Column 6, lines 1-17; i.e. When one virtual machine becomes idle, the other virtual machines are allocated more resources according to the assigned capacity fraction between applications.)
Vega and Schmidt in view of Zhu are considered analogous art because they involve resource scaling among a group of VMs.  Schmidt shows that resources to each component/VM in the application may be adjusted in the pool for just that application. (Column 21, line 63 – Column 22, line 4)  Vega shows that such scaling may include maintaining proportional allocations among the components/VMs.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt in view of Zhu to incorporate the teachings of Vega wherein the resource scaling policy comprises a resource configuration proportion between applications in the application set, and performing the resource scaling processing comprises increasing or reducing a 

Regarding claim 7, Schmidt in view of Zhu in view of Vega shows all of the features with respect to claim 2 as outlined above.  Schmidt in view of Zhu in view of Vega further shows
The method of claim 2, wherein obtaining the resource usage of the application set comprises:
obtaining resource usage of each application in the application set; (Schmidt: Column 21, lines 11-17; i.e. The application monitor monitors memory usage of the components of the application.)
setting resource usage of a first application in the application set as the resource usage of the application set. (Schmidt: Column 21, line 38 – Column 22, lines 4; i.e. When a resource usage/metric of a component does not meet a performance objective then the scaling is performed. Thereby setting the metric of any component at any given time as the resource usage of the component set.)

Regarding claim 12, Schmidt in view of Zhu shows all of the features with respect to claim 11 as outlined above.  However, Schmidt in view of Zhu fails to show
The apparatus of claim 11, wherein the resource scaling policy comprises a resource configuration proportion between applications in the application set, and wherein the executable program code further causes the at least one processor to increase or reduce a resource allocation volume for each application in the application set according to the resource configuration proportion.
Vega shows
wherein the resource scaling policy (i.e. absolute capacity policy) comprises a resource configuration proportion (i.e. capacity fraction) between applications (i.e. virtual machines) in the application set, (i.e. virtual machines operating on computer system) and wherein the executable program code further causes at least one processor to increase or reduce a resource allocation volume for each application in the application set according to the resource configuration proportion. (Column 5, lines 25-31; Column 6, lines 1-17; i.e. When one virtual machine becomes idle, the other virtual machines are allocated more resources according to the assigned capacity fraction between applications.)
Vega and Schmidt in view of Zhu are considered analogous art because they involve resource scaling among a group of VMs.  Schmidt shows that resources to each component/VM in the application may be adjusted in the pool for just that application. (Column 21, line 63 – Column 22, line 4)  Vega shows that such scaling may include maintaining proportional allocations among the components/VMs.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt in view of Zhu to incorporate the teachings of Vega wherein the resource scaling policy comprises a resource configuration proportion between applications in the application set, and performing the resource scaling processing comprises increasing or reducing a resource allocation volume for each application in the application set according to the resource configuration proportion.  Doing so provides for a maximum allocation of the resources in the resource pool for the application while enforcing utilization goals. (Vega: Column 4, lines 16-22)

Regarding claim 17, Schmidt in view of Zhu in view of Vega shows all of the features with respect to claim 12 as outlined above.  Schmidt in view of Zhu in view of Vega further shows
The apparatus according to claim 12, wherein the executable program code further causes the at least one processor to:
obtain resource usage of each application in the application set; and (Schmidt: Column 21, lines 11-17; i.e. The application monitor monitors memory usage of the components of the application.)
either set resource usage of a first application in the application set as the resource usage of the application set, or (Schmidt: Column 21, line 38 – Column 22, lines 4; i.e. When a resource usage/metric of a component does not meet a performance objective then the scaling is performed. Thereby setting the metric of any component at any given time as the resource usage of the component set.)
set a sum, a maximum value, a minimum value, or an average value of the resource usage of the applications in the application set as the resource usage of the application set.   

Claims 3, 9, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Zhu as applied above, and further in view of Blakely et al. (U.S. Patent Number 9,584,440).
Regarding claim 3, Schmidt in view of Zhu shows all of the features with respect to claim 1 as outlined above.  However, Schmidt in view of Zhu fails to show
The method of claim 1, wherein each resource carries a resource identifier, and wherein performing the resource scaling comprises: 
obtaining, according to the resource scaling policy, a target resource set configured for the application set, wherein each target resource in the target resource set carries the resource identifier, and wherein each application in the application set corresponds, on a one-to-one basis, to the resource identifier of each target resource in the target resource set; and 
performing the resource scaling processing on each application in the application set according to the resource identifier of each target resource in the target resource set.  
Blakely shows
wherein each resource (i.e. service) carries a resource identifier, (i.e. customer domain) and wherein performing the resource scaling comprises: (Column 4, lines 53-61; Column 14, lines 29-36 and 50-42)
obtaining, according to the resource scaling policy, (Column 2, lines 44-62; i.e. real time distributed tree defined for customer domain) a target resource set configured for the application set, (Column 9, lines 1-8; i.e. The RDT queries the tiers of the distributed tree to obtain resources that are available for the customer domain or application set.) wherein each target resource in the target resource set carries the resource identifier, (i.e. customer domain)  (Column 4, lines 53-61; Column 14, lines 29-36 and 50-42; i.e. Any deployed services contain the identifier of the customer domain.) and wherein each application in the application set corresponds, on a one-to-one basis, to the resource identifier of each target resource in the target resource set; and (Column 14, lines 25-36 and 50-54; i.e. Each application is identified in the tree path that also includes the customer domain/resource identifier.)
performing the resource scaling processing on each application in the application set according to the resource identifier of each target resource in the target resource set.  (Column 14, lines 25-34; Column 9, lines 1-8 and 16-36; i.e. The scaling is performed using the services allocated to the customer domain/resource identifier.)
Blakely and Schmidt in view of Zhu are considered analogous art because they involve resource scaling.  Schmidt in view of Zhu shows resource scaling at either the multicomponent application level and/or at higher level where more resources are allocated to a pool for the application. (Schmidt: Column 21, line 46 – Column 22, line 4) Blakely shows scaling may occur according to a hierarchical approach where resources are identified by their location in the tree. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt in view of Zhu to incorporate the teachings of Blakely wherein each resource carries a resource identifier, and wherein performing the resource scaling comprises: obtaining, according to the resource scaling policy, a target resource set configured for the application set, wherein each target resource in the target resource set carries the resource identifier, and wherein each application in the 

Regarding claim 9, Schmidt in view of Zhu shows all of the features with respect to claim 5 as outlined above.  However, Schmidt in view of Zhu fails to show
The method of claim 5, wherein each resource carries a resource identifier, and wherein performing the resource scaling process comprises: 
obtaining, according to the resource scaling policy, a target resource set configured for the application set, wherein each target resource in the target resource set carrying the resource identifier, and wherein each application in the application set corresponds, on a one-to-one basis, to the resource identifier of each target resource in the target resource set; and 
performing the resource scaling process on each application in the application set according to the resource identifier of each target resource in the target resource set.  
Blakely shows
wherein each resource (i.e. service) carries a resource identifier, (i.e. customer domain) and wherein performing the resource scaling comprises: (Column 4, lines 53-61; Column 14, lines 29-36 and 50-42)
obtaining, according to the resource scaling policy, (Column 2, lines 44-62; i.e. real time distributed tree defined for customer domain) a target resource set configured for the application set, (Column 9, lines 1-8; i.e. The RDT queries the tiers of the distributed tree to obtain resources that are available for the customer domain or application set.) wherein each target resource in the target resource set carries the resource identifier, (i.e. customer domain)  (Column 4, lines 53-61; Column 14, and wherein each application in the application set corresponds, on a one-to-one basis, to the resource identifier of each target resource in the target resource set; and (Column 14, lines 25-36 and 50-54; i.e. Each application is identified in the tree path that also includes the customer domain/resource identifier.)
performing the resource scaling processing on each application in the application set according to the resource identifier of each target resource in the target resource set.  (Column 14, lines 25-34; Column 9, lines 1-8 and 16-36; i.e. The scaling is performed using the services allocated to the customer domain/resource identifier.)
Blakely and Schmidt in view of Zhu are considered analogous art because they involve resource scaling.  Schmidt in view of Zhu shows resource scaling at either the multicomponent application level and/or at higher level where more resources are allocated to a pool for the application. (Schmidt: Column 21, line 46 – Column 22, line 4) Blakely shows scaling may occur according to a hierarchical approach where resources are identified by their location in the tree. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt in view of Zhu to incorporate the teachings of Blakely wherein each resource carries a resource identifier, and wherein performing the resource scaling comprises: obtaining, according to the resource scaling policy, a target resource set configured for the application set, wherein each target resource in the target resource set carries the resource identifier, and wherein each application in the application set corresponds, on a one-to-one basis, to the resource identifier of each target resource in the target resource set and performing the resource scaling processing on each application in the application set according to the resource identifier of each target resource in the target resource set. Doing so provides a method in which to identify the resources available for the application. 


Regarding claim 13, Schmidt in view of Zhu shows all of the features with respect to claim 11 as outlined above. However, Schmidt in view of Zhu fails to show
The apparatus of claim 11, wherein each resource carries a resource identifier, and wherein the executable program code further causes the at least one processor to: 
obtain, according to the resource scaling policy, a target resource set configured for the application set, wherein each target resource in the target resource set carries the resource identifier, and wherein each application in the application set corresponds, on a one-to-one basis, to the resource identifier of each target resource in the target resource set; and 
perform the resource scaling processing on each application in the application set according to the resource identifier of each target resource in the target resource set.   
Blakely shows
 wherein each resource (i.e. service) carries a resource identifier, (i.e. customer domain) and wherein the executable program code further causes the at least one processor to: (Column 4, lines 53-61; Column 14, lines 29-36 and 50-42)
obtain, according to the resource scaling policy, (Column 2, lines 44-62; i.e. real time distributed tree defined for customer domain) a target resource set configured for the application set, (Column 9, lines 1-8; i.e. The RDT queries the tiers of the distributed tree to obtain resources that are available for the customer domain or application set.) wherein each target resource in the target resource set carries the resource identifier, (i.e. customer domain)  (Column 4, lines 53-61; Column 14, lines 29-36 and 50-42; i.e. Any deployed services contain the identifier of the customer domain.) and wherein each application in the application set corresponds, on a one-to-one basis, to the resource identifier of each target resource in the target resource set; and (Column 14, lines 25-36 and 50-54; i.e. Each application is identified in the tree path that also includes the customer domain/resource identifier.)
perform the resource scaling processing on each application in the application set according to the resource identifier of each target resource in the target resource set.  (Column 14, lines 25-34; Column 9, lines 1-8 and 16-36; i.e. The scaling is performed using the services allocated to the customer domain/resource identifier.)
Blakely and Schmidt in view of Zhu are considered analogous art because they involve resource scaling.  Schmidt in view of Zhu shows resource scaling at either the multicomponent application level and/or at higher level where more resources are allocated to a pool for the application. (Schmidt: Column 21, line 46 – Column 22, line 4) Blakely shows scaling may occur according to a hierarchical approach where resources are identified by their location in the tree. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt in view of Zhu to incorporate the teachings of Blakely wherein each resource carries a resource identifier, and wherein performing the resource scaling comprises: obtaining, according to the resource scaling policy, a target resource set configured for the application set, wherein each target resource in the target resource set carries the resource identifier, and wherein each application in the application set corresponds, on a one-to-one basis, to the resource identifier of each target resource in the target resource set and performing the resource scaling processing on each application in the application set according to the resource identifier of each target resource in the target resource set. Doing so provides a method in which to identify the resources available for the application. 

Regarding claim 18, Schmidt in view of Zhu in view of Blakely shows all of the features with respect to claim 13 as outlined above.  Schmidt in view of Zhu in view of Blakely further shows
The apparatus of claim 13, wherein the executable program code further causes the at least one processor to:  
obtain resource usage of each application in the application set; (Schmidt: Column 21, lines 11-17; i.e. The application monitor monitors memory usage of the components of the application.)
set resource usage of a first application in the application set as the resource usage of the application set. (Schmidt: Column 21, line 38 – Column 22, lines 4; i.e. When a resource usage/metric of a component does not meet a performance objective then the scaling is performed. Thereby setting the metric of any component at any given time as the resource usage of the component set.)

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Zhu in view of Aelken et al. (U.S. Patent Publication 2018/0046477), hereinafter Aelken.
Regarding claim 6, Schmidt in view of Zhu shows all of the features with respect to claim 1 as outlined above. However, Schmidt in view of Zhu fails to show
The method of claim 1, wherein obtaining the resource usage of the application set comprises:
obtaining resource usage of each application in the application set; 
obtaining a sum, a maximum value, a minimum value, or an average value of resource usage of applications in the application set according to the resource usage of each application in the application set; and 
setting the sum, the maximum value, the minimum value, or the average value of the resource usage of the applications in the application set as the resource usage of the application set.
Aelken shows
wherein obtaining the resource usage of the application set comprises:
obtaining resource usage ([0009]; [0100]; i.e. KPI value or performance indicator that indicates a load or resource utilization) of each application (i.e. VM) in the application set; (i.e. VMs of an application) (Fig. 7; [0090])
obtaining a sum, a maximum value, a minimum value, or an average value of resource usage of applications in the application set according to the resource usage of each application in the application set; and ([0090]; [0095-0096]; i.e. The load of the application/application set is determined as an average of the load or KPI value of each VM.)
setting the sum, the maximum value, the minimum value, or the average value of the resource usage of the applications in the application set as the resource usage of the application set. ([0091]; [0096-0097]; [0050], lines 1-5; i.e. The load of the application set is compared to a threshold to determine whether to scale and then a scaling factor is determined.)
Aelken and Schmidt in view of Zhu are considered analogous art because they involve scaling.  Schmidt shows scaling when a particular component does not meet a performance objective.  Aelken shows that the scaling may include adding new resources when the average usage threshold exceeds a threshold.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt in view of Zhu to incorporate the teachings of Aelken wherein obtaining the resource usage of the application set comprises: obtaining resource usage of each application in the application set,  obtaining a sum, a maximum value, a minimum value, or an average value of resource usage of applications in the application set according to the resource usage of each application in the application set, and setting the sum, the maximum value, the minimum value, or the average value of the resource usage of the applications in the application set as the resource usage of the application set.  Doing so provides that the service may be adapted faster. (Aelken: [0100])

Regarding claim 16, Schmidt in view of Zhu shows all of the features with respect to claim 11 as outlined above.  However, Schmidt in view of Zhu fails to show
 wherein the executable program code further causes the at least one processor to:
obtain resource usage of each application in the application set; and 
obtain a sum, a maximum value, a minimum value, or an average value of resource usage of applications in the application set; and 
set the sum, the maximum value, the minimum value, or the average value of the resource usage of the applications in the application set as the resource usage of the application set.
Aelken shows
obtain resource usage ([0009]; [0100]; i.e. KPI value or performance indicator that indicates a load or resource utilization) of each application (i.e. VM) in the application set; (i.e. VMs of an application) (Fig. 7; [0090])
obtain a sum, a maximum value, a minimum value, or an average value of resource usage of applications in the application set; and ([0090]; [0095-0096]; i.e. The load of the application/application set is determined as an average of the load or KPI value of each VM.)
set the sum, the maximum value, the minimum value, or the average value of the resource usage of the applications in the application set as the resource usage of the application set. ([0091]; [0096-0097]; [0050], lines 1-5; i.e. The load of the application set is compared to a threshold to determine whether to scale and then a scaling factor is determined.)
Aelken and Schmidt in view of Zhu are considered analogous art because they involve scaling.  Schmidt shows scaling when a particular component does not meet a performance objective.  Aelken shows that the scaling may include adding new resources when the average usage threshold exceeds a threshold.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt in view of Zhu to incorporate the teachings of Aelken wherein obtaining the resource usage of the application set comprises: obtaining resource 

Claims 4, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Zhu in view of Vega in view of Blakely.
Regarding claim 4, Schmidt in view of Zhu in view of Vega shows all of the features with respect to claim 2 as outlined above.  However, Schmidt in view of Zhu in view of Vega fails to show
The method of claim 2, wherein each resource carries a resource identifier, and wherein performing the resource scaling processing comprises: 
obtaining, according to the resource scaling policy, a target resource set configured for the application set, wherein each target resource in the target resource set carries the resource identifier, and wherein each application in the application set corresponds, on a one-to-one basis, to the resource identifier of each target resource in the target resource set; and 
performing the resource scaling processing on each application in the application set according to the resource identifier of each target resource in the target resource set.  
Blakely shows
wherein each resource (i.e. service) carries a resource identifier, (i.e. customer domain) and wherein performing the resource scaling processing comprises: (Blakely: Column 4, lines 53-61; Column 14, lines 29-36 and 50-42)
obtaining, according to the resource scaling policy, (Blakely: Column 2, lines 44-62; i.e. real time distributed tree defined for customer domain) a target resource set configured for the application set, (Blakely: Column 9, lines 1-8; i.e. The RDT queries the tiers of the distributed tree to obtain resources that are available for the customer domain or application set.) wherein each target resource in the target resource set carries the resource identifier, (i.e. customer domain)  (Blakely: Column 4, lines 53-61; Column 14, lines 29-36 and 50-42; i.e. Any deployed services contain the identifier of the customer domain.) and wherein each application in the application set corresponds, on a one-to-one basis, to the resource identifier of each target resource in the target resource set; and (Blakely: Column 14, lines 25-36 and 50-54; i.e. Each application is identified in the tree path that also includes the customer domain/resource identifier.)
performing the resource scaling processing on each application in the application set according to the resource identifier of each target resource in the target resource set.  (Blakely: Column 14, lines 25-34; Column 9, lines 1-8 and 16-36; i.e. The scaling is performed using the services allocated to the customer domain/resource identifier.)
Blakely and Schmidt in view of Zhu in view of Vega are considered analogous art because they involve resource scaling.  Schmidt in view of Zhu shows resource scaling at either the multicomponent application level and/or at higher level where more resources are allocated to a pool for the application. (Schmidt: Column 21, line 46 – Column 22, line 4) Blakely shows scaling may occur according to a hierarchical approach where resources are identified by their location in the tree. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt in view of Zhu in view of Vega to incorporate the teachings of Blakely wherein each resource carries a resource identifier, and wherein performing the resource scaling comprises: obtaining, according to the resource scaling policy, a target resource set configured for the application set, wherein each target resource in the target resource set carries the resource identifier, 

Regarding claim 14, Schmidt in view of Zhu in view of Vega shows all of the features with respect to claim 12 as outlined above.  However, Schmidt in view of Zhu in view of Vega fails to show
The apparatus of claim 12, wherein each resource carries a resource identifier, and wherein the executable program code further causes the at least one processor to: 
obtain, according to the resource scaling policy, a target resource set configured for the application set, wherein each target resource in the target resource set carries the resource identifier, and wherein each application in the application set corresponding, on a one-to-one basis, to the resource identifier of each target resource in the target resource set; and 
perform the resource scaling processing on each application in the application set according to the resource identifier of each target resource in the target resource set.   
Blakely shows
wherein each resource (i.e. service) carries a resource identifier, (i.e. customer domain) and wherein the executable program code further causes the at least one processor to: (Blakely: Column 4, lines 53-61; Column 14, lines 29-36 and 50-42)
obtain, according to the resource scaling policy, (Blakely: Column 2, lines 44-62; i.e. real time distributed tree defined for customer domain) a target resource set configured for the application set, (Blakely: Column 9, lines 1-8; i.e. The RDT queries the tiers of the distributed tree to obtain resources that are available for the customer domain or application set.) wherein each target resource in the target resource set carries the resource identifier, (i.e. customer domain)  (Blakely: Column 4, lines 53-61; Column 14, lines 29-36 and 50-42; i.e. Any deployed services contain the identifier of the customer domain.) and wherein each application in the application set corresponding, on a one-to-one basis, to the resource identifier of each target resource in the target resource set; and (Blakely: Column 14, lines 25-36 and 50-54; i.e. Each application is identified in the tree path that also includes the customer domain/resource identifier.)
perform the resource scaling processing on each application in the application set according to the resource identifier of each target resource in the target resource set.  (Blakely: Column 14, lines 25-34; Column 9, lines 1-8 and 16-36; i.e. The scaling is performed using the services allocated to the customer domain/resource identifier.)
Blakely and Schmidt in view of Zhu in view of Vega are considered analogous art because they involve resource scaling.  Schmidt in view of Zhu shows resource scaling at either the multicomponent application level and/or at higher level where more resources are allocated to a pool for the application. (Schmidt: Column 21, line 46 – Column 22, line 4) Blakely shows scaling may occur according to a hierarchical approach where resources are identified by their location in the tree. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt in view of Zhu in view of Vega to incorporate the teachings of Blakely wherein each resource carries a resource identifier, and wherein performing the resource scaling comprises: obtaining, according to the resource scaling policy, a target resource set configured for the application set, wherein each target resource in the target resource set carries the resource identifier, and wherein each application in the application set corresponds, on a one-to-one basis, to the resource identifier of each target resource in the target resource set and performing the resource scaling processing on each application in the application set according to the resource identifier of each target 

Regarding claim 20, Schmidt in view of Zhu in view of Vega in view of Blakely shows all of the features with respect to claim 14.  Schmidt in view of Zhu in view of Vega in view of Blakely further shows
The apparatus of claim 14, wherein the executable program code further causes the at least one processor to:
obtain resource usage of each application in the application set; and (Schmidt: Column 21, lines 11-17; i.e. The application monitor monitors memory usage of the components of the application.)
either set resource usage of a first application as the resource usage of the application set, or (Schmidt: Column 21, line 38 – Column 22, lines 4; i.e. When a resource usage/metric of a component does not meet a performance objective then the scaling is performed. Thereby setting the metric of any component at any given time as the resource usage of the component set.)
set a sum, a maximum value, a minimum value, or an average value of the resource usage of the applications in the application set as the resource usage of the application set.   

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Zhu in view of Vega as applied to above, and further in view of Aelken.
Regarding claim 8, Schmidt in view of Zhu in view of Vega shows all of the features with respect to claim 2 as outlined above. However, Schmidt in view of Zhu in view of Vega fails to show  
The method of claim 2, wherein obtaining the resource usage of the application set comprises:
obtaining resource usage of each application in the application set; 
obtaining a sum, a maximum value, a minimum value, or an average value of resource usage of the applications in the application set according to the resource usage of each application in the application set; and 
setting the sum, the maximum value, the minimum value, or the average value of the resource usage of the applications in the application set as the resource usage of the application set.
Aelken shows
wherein obtaining the resource usage of the application set comprises:
obtaining resource usage ([0009]; [0100]; i.e. KPI value or performance indicator that indicates a load or resource utilization) of each application (i.e. VM) in the application set; (i.e. VMs of an application) (Fig. 7; [0090])
obtaining a sum, a maximum value, a minimum value, or an average value of resource usage of applications in the application set according to the resource usage of each application in the application set; and ([0090]; [0095-0096]; i.e. The load of the application/application set is determined as an average of the load or KPI value of each VM.)
setting the sum, the maximum value, the minimum value, or the average value of the resource usage of the applications in the application set as the resource usage of the application set. ([0091]; [0096-0097]; [0050], lines 1-5; i.e. The load of the application set is compared to a threshold to determine whether to scale and then a scaling factor is determined.)
Aelken and Schmidt in view of Zhu in view of Vega are considered analogous art because they involve scaling. Schmidt shows scaling when a particular component does not meet a performance objective.  Aelken shows that the scaling may include adding new resources when the average usage threshold exceeds a threshold.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt in view of Zhu in view of Vega to incorporate the teachings of Aelken wherein obtaining the resource usage of the application  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Zhu in view of Aelken as applied to above, and further in view of Blakely.
Regarding claim 10, Schmidt in view of Zhu in view of Aelken shows all of the features with respect to claim 6 as outlined above.  However, Schmidt in view of Zhu in view of Aelken fails to show
The method of claim 6, wherein each resource carries a resource identifier, and wherein performing the resource scaling process comprises: 
obtaining, according to the resource scaling policy, a target resource set configured for the application set, wherein each target resource in the target resource set carrying the resource identifier, and wherein each application in the application set corresponds, on a one-to-one basis, to the resource identifier of each target resource in the target resource set; and 
performing the resource scaling process on each application in the application set according to the resource identifier of each target resource in the target resource set.  
Blakely shows
wherein each resource (i.e. service) carries a resource identifier, (i.e. customer domain) and wherein performing the resource scaling comprises: (Column 4, lines 53-61; Column 14, lines 29-36 and 50-42)
obtaining, according to the resource scaling policy, (Column 2, lines 44-62; i.e. real time distributed tree defined for customer domain) a target resource set configured for the application set, (Column 9, lines 1-8; i.e. The RDT queries the tiers of the distributed tree to obtain resources that are available for the customer domain or application set.) wherein each target resource in the target resource set carries the resource identifier, (i.e. customer domain)  (Column 4, lines 53-61; Column 14, lines 29-36 and 50-42; i.e. Any deployed services contain the identifier of the customer domain.) and wherein each application in the application set corresponds, on a one-to-one basis, to the resource identifier of each target resource in the target resource set; and (Column 14, lines 25-36 and 50-54; i.e. Each application is identified in the tree path that also includes the customer domain/resource identifier.)
performing the resource scaling processing on each application in the application set according to the resource identifier of each target resource in the target resource set.  (Column 14, lines 25-34; Column 9, lines 1-8 and 16-36; i.e. The scaling is performed using the services allocated to the customer domain/resource identifier.)
Blakely and Schmidt in view of Zhu in view of Aelken are considered analogous art because they involve resource scaling.  Schmidt in view of Zhu shows resource scaling at either the multicomponent application level and/or at higher level where more resources are allocated to a pool for the application. (Schmidt: Column 21, line 46 – Column 22, line 4) Blakely shows scaling may occur according to a hierarchical approach where resources are identified by their location in the tree. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt in view of Zhu in view of Aelken to incorporate the teachings of Blakely wherein each resource carries a resource identifier, and wherein performing the resource scaling comprises: obtaining, according to the resource scaling policy, a target resource set configured for the application set, wherein each target resource in the target resource set carries the resource identifier, . 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Zhu in view of Blakely in view of Aelken.
Regarding claim 19, Schmidt in view of Zhu in view of Blakely shows all of the features with respect to claim 13 as outlined above. However, Schmidt in view of Zhu in view of Blakely fails to show
The apparatus of claim 13, wherein the executable program code further causes the at least one processor to:
obtain resource usage of each application in the application set; and
obtain a sum, a maximum value, a minimum value, or an average value of resource usage of applications in the application set; and 
set the sum, the maximum value, the minimum value, or the average value of the resource usage of the applications in the application set as the resource usage of the application set.
Aelken shows
obtain resource usage ([0009]; [0100]; i.e. KPI value or performance indicator that indicates a load or resource utilization) of each application (i.e. VM) in the application set; (i.e. VMs of an application) (Fig. 7; [0090])
obtain a sum, a maximum value, a minimum value, or an average value of resource usage of applications in the application set according to the resource usage of each application in the application set; and ([0090]; [0095-0096]; i.e. The load of the application/application set is determined as an average of the load or KPI value of each VM.)
set the sum, the maximum value, the minimum value, or the average value of the resource usage of the applications in the application set as the resource usage of the application set. ([0091]; [0096-0097]; [0050], lines 1-5; i.e. The load of the application set is compared to a threshold to determine whether to scale and then a scaling factor is determined.)
Aelken and Schmidt in view of Zhu in view of Blakely are considered analogous art because they involve scaling. Schmidt shows scaling when a particular component does not meet a performance objective.  Aelken shows that the scaling may include adding new resources when the average usage threshold exceeds a threshold.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt in view of Zhu in view of Blakely to incorporate the teachings of Aelken wherein obtaining the resource usage of the application set comprises: obtaining resource usage of each application in the application set,  obtaining a sum, a maximum value, a minimum value, or an average value of resource usage of applications in the application set according to the resource usage of each application in the application set, and setting the sum, the maximum value, the minimum value, or the average value of the resource usage of the applications in the application set as the resource usage of the application set.  Doing so provides that the service may be adapted faster. (Aelken: [0100]) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Einkauf et al. (U.S. Patent No. 9,848,041) – Scaling resources for nodes in a MapReduce Application


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450.  The examiner can normally be reached on 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451